Citation Nr: 9920660	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-31 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1975.

This matter was originally before the Board of Veterans' 
Appeals (Board) from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In November 1996, the Board denied the 
benefit sought on appeal.  The veteran appealed to the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims [Court]).

In February 1998, the Court granted an unopposed motion for 
remand.  In July 1998, the Board remanded the case to the RO 
consistent with the order of the Court.  The veteran's case 
has been returned to the Board for further action.  


REMAND

In the Court approved motion for remand, the Board was 
ordered to remand this case for a contemporaneous audiology 
examination in order to determine the nature and extent of 
the veteran's hearing loss.  A review of the record reflects 
that the RO mailed the notice to report for the VA 
compensation examination to the veteran's place of employment 
in Bellevue, Nebraska.  After he failed to report for the 
scheduled examination, the RO mailed a supplemental statement 
of the case noting this fact to the veteran at his address of 
record in Papillon, Nebraska.  

In the written arguments of June 1999, the representative 
notes these facts and requests that the veteran be afforded 
another opportunity to report for an audiology examination 
arguing that the notice sent to the place of employment was 
not adequate notice under applicable regulations.  The Board 
agrees.  See 38 C.F.R. § 3.1(q) (1998).  There is nothing in 
the claims folder to support sending the notice to other than 
the veteran's current address of record, especially since 
that address was subsequently utilized in the mailing of the 
(SSOC).  

Accordingly, the case is again REMANDED for the following 
action:

1. The RO should schedule the veteran for 
a VA audiological examination.  The 
examiner should test the veteran's 
auditory acuity using approved methods, 
including the Maryland CNC Word List for 
evaluation of speech discrimination 
ability.  The examiner must offer an 
opinion as to the degree that the 
veteran's hearing loss interferes with 
his job as a car salesman.  The claims 
folder must be made available to and 
reviewed by the examiner prior to any 
scheduled study.  The examination report 
should be typed.

2.  The appellant should be given 
adequate notice of this examination 
mailed in accordance with the provisions 
of 38 C.F.R. § 3.1(q).  The notice must 
include advising him of the consequences 
of any failure to report for the 
examination.  If he fails to report for 
the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.  

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

The RO should then readjudicate the issue of entitlement to a 
compensable evaluation for bilateral hearing loss.  If the 
determination remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case, and be given an opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


